


Exhibit 10.1

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Amendment (this “Amendment”), made as of December 22, 2006, by and among New
York & Company, Inc. (the “Company”), Lerner New York, Inc. (“Lerner”) and
Richard Crystal (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive is party to that certain Second Amended and Restated
Employment Agreement by and among the Company, Lerner and Executive dated
August 25, 2004 (the “Agreement”).

 

WHEREAS, the Company, Lerner and Executive wish to amend the Agreement to
clarify treatment of certain payments under the Agreement in order to make them
compliant with Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to the following:

 


1.                                       AMENDMENT.


 


(A)                                  A NEW SECTION 9(F) SHALL BE ADDED TO THE
AGREEMENT AS FOLLOWS:


 

“Severance Pay of Key Employee.  If on the date of Executive’s termination of
employment by the Company: (i) a distribution of compensation to which Executive
becomes entitled under this Agreement upon termination of employment (including
but not limited to severance or other termination benefits) would be
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations issued thereunder, including Proposed Regulation
Section 1.409A-1(b)(9)(iii) (or any successor provision), which describes
certain separation pay arrangements that do not provide for the deferral of
compensation, and (ii) Executive is a “key employee”, as defined in Code
Section 416(i) without regard to paragraph (5) thereof, then such distribution
shall not be made before the date which is six months after the date of
termination of employment (or, if earlier, Executive’s death).  All
distributions to which Executive otherwise would be entitled during such period
shall be made on the date which is six months after the date of termination of
employment (or, if earlier, death).  Any distributions thereafter owed to
Executive under this Agreement will be made in accordance with the Company’s
normal payroll policies and procedures.”

 


(B)                                 A NEW SECTION 10 SHALL BE ADDED TO THE
AGREEMENT IMMEDIATELY FOLLOWING SECTION 9 AS FOLLOWS:


 

 

--------------------------------------------------------------------------------


 

“Application of Code Section 409A.  It is the Company’s intent that compensation
and benefits to which Executive is entitled under this Agreement not be treated
as “nonqualified deferred compensation” under Code Section 409A (or any
regulations or other guidance promulgated thereunder) and that any ambiguities
in the construction of this Agreement be interpreted in order to effectuate such
intent.  In the event that the Company determines, in its sole discretion, that
any compensation or benefits to which Executive is entitled under this Agreement
could be treated as “nonqualified deferred compensation” under Code Section 409A
unless this Agreement is amended or modified, the Company may, in its sole
discretion, amend or modify this Agreement without obtaining any additional
consent from Executive, so long as such amendment or modification does not
materially affect the net present value of the compensation or benefits to which
Executive otherwise would be entitled under this Agreement.”

 


(C)                                  ALL SECTION REFERENCES THEREAFTER SHALL BE
UPDATED TO REFLECT THE ABOVE ADDITIONS.


 


2.                                       AGREEMENT OTHERWISE UNCHANGED.  ALL
OTHER PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


3.                                       GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPALS THEREOF.


 


4.                                       COUNTERPARTS. THIS AMENDMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


5.                                       WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR
ACTION OF ANY PARTY HERETO.


 

*   *   *   *   *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
and year first written above.

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

By: /s/ Ronald W. Ristau

 

 

 

Name: Ronald W. Ristau

 

Chief Operating Officer

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

By: /s/ Ronald W. Ristau

 

 

 

Name: Ronald W. Ristau

 

Chief Operating Officer

 

 

 

 

 

/s/ Richard P. Crystal

 

 

 

RICHARD P. CRYSTAL

 

--------------------------------------------------------------------------------
